Citation Nr: 1639295	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-31 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1978 to March 1982 and from January 2006 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  

The Board notes that the TDIU issue was not certified for appeal.  However, the Veteran has claimed that he is currently unemployed due to his service-connected PTSD.  See July 2016 Board Hearing.  The Board finds that this reasonably raises a claim of entitlement to TDIU as part of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal. 

The electronic filing system contains an examination report from a private psychiatrist that was associated with the record since the issuance of the April 2015 supplemental statement of the case (SSOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  Because the Form 9 addressing this issue was received in November 2013, a remand for initial RO consideration of the new evidence is not required, and the matter is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; however, the totality of the evidence failed to show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, or thinking; and does not result in total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated August 31, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records, have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in February 2011 and August 2013 assessing and reassessing the severity of the Veteran's service-connected PTSD.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking an increased disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated as 30 percent disabling under DC 9411.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). 38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in October 2015. 

As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.  

The current 30 percent evaluation is based, in part on findings from a February 2011 VA examination, which shows the Veteran reported mild daily symptoms of fairly short duration.  Remissions can last up to a couple of days and include improved capacity for adjustment during those times.  The Veteran is currently prescribed Zoloft and Lorazepam, which he stated were "working wonders" and make his life "manageable."  His primary symptoms included anxiety in crowds and a preference for being alone.  

In terms of post-military psychosocial adjustment, the Veteran described a variety of mild changes in his post-military psychosocial functional status and quality of life.  He has been married for 16 years and he and his wife have 5 children.  He described having a wonderful relationship with his wife and an excellent relationship with his children.  Since December 2008, he had been taking care of his wife full-time because of her ongoing medical problems.  Prior to that he worked in construction for 20+ years and drove a semi-truck.  His social/interpersonal relationships are somewhat limited to immediate family, but he was socially active with church and enjoys camping, fishing, hiking, movies, and bowling.  He also he has a lot of home projects.  His physical health is good and he keeps up with routine responsibilities of self-care.  Overall, the Veteran described a moderate current psychosocial functional status.  

Mental status examination revealed the Veteran had no impairment of thought process or communication and no delusions or hallucinations during the interview.  His eye contact and interaction in the session were within normal limits.  He denied suicidal or homicidal thoughts, and endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He denied memory loss or impairment, obsessive or ritualistic behaviors and panic attacks.  His rate and flow of speech were within normal limits.  He denied notable symptoms of depression currently, but had anxiety about his smoking.  He denied impaired impulse control.  He reportedly sleeps about 7 hours at night with occasional naps during the day, but his energy was somewhat below average.

Based on a review of the Veteran's medical records as well as his verbal report, the examiner concluded the Veteran had mild PTSD and assigned a GAF score of 70 to indicate mild symptoms with no other any other mental disorders.  In terms of linkage between his PTSD symptoms and his ongoing quality of life, the Veteran did endorse some symptoms of PTSD including persistent re-experiencing, avoidance, and increased arousal, all of which are having a mild impact on his ongoing quality of life.  He is not currently diagnosed with any other mental disorders.  His prognosis for improvement was fair to good given his positive response to treatment so far.

During VA examination in August 2013, the Veteran reported depressed mood, anxiety, and difficulty in establishing and maintaining effective work and social relationships.  He also reported that he spends a lot of time avoiding people and has problems with anger, and nightmares.  The Veteran was not participating in any mental health treatment, but was prescribed Zoloft and Lorazepam by non-VA provider.  He noted the medications were working "ok, " but that dealing with his anxiety in large crowds remains a challenge.  However the medications help him "stay even" and without them he would not be able to function.  He continued to sleep on average 7-8 hours/night with occasional naps during the day.  His energy during the day was reported as adequate. 

The Veteran remained married to his wife of 19 years and continued to view his relationship with her has "wonderful" and described his relationships with his children as "excellent" as he gets to be home with them as a "stay-at-home dad."  The Veteran was still involved in church, going to Sunday services.  In terms of friends, the Veteran described having a some associates, but no friends due to his anxiety.  He continued to enjoy fishing, and engaging in home projects.  The examiner concluded the Veteran's level of occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner concluded that based on the Veteran's self report, his service-connected PTSD has remained stable and mild in severity consistent with a GAF score of 65-70.  Despite the Veteran's ongoing anxiety and other PTSD symptoms, he had a good response to medications and was not otherwise participating in mental health treatment. 

Private outpatient treatment records show the Veteran's response to the prescribed medications was regularly monitored and evaluated.  He was compliant with his medications and there were no side effects reported or changes made.  A review of the progress notes indicate in generally the Veteran's appearance and presentation were appropriate and he was cooperative, alert, reasonably groomed and friendly.  His thought process was clear and his mood, judgment and insight were all considered normal.  The Veteran reported his moods were typically stable and that his anxiety typically stems from dealing with his wife's medication issues, but do not cause any serious impairment from day to day. Overall his mental status/functioning was stable.  These records also include recent correspondence from a therapist who indicated the Veteran continued to struggle with his ability to function in everyday tasks.  It was also noted that from 2006 to the present the Veteran's GAF score has never been above 58, and that in fact his most recent GAF was 52.  See clinical records from Sinnissippi Centers, Inc. from 1997 to 2011 and correspondence from C. Geiselhart, LCSW, CADC, dated August 19, 2015.  

Also of record is a March 2016 opinion from a private psychiatrist using VA's Disability Benefits Questionnaire (DBQ) for PTSD.  Noted symptomatology included depressed mood, anxiety, panic attacks, disturbances of motivation and mood, difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The psychiatrist concluded the Veteran's level of occupational and social impairment was due to deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Moreover it was because of these deficiencies that the Veteran has been unable to maintain gainful employment.  A GAF score of 50 was given for serious impairment in social and occupational functioning.  

Resolving all doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is for assignment.  In evaluating all of the evidence of record, the Board finds that the Veteran's symptoms more nearly approximates occupational and social impairment with reduced reliability and productivity.  While the evidence suggests that he has been able to control his symptoms to a large degree over the years, the Board does not discount the effect of his depression, anxiety, and social isolation on his daily life.  At the July 2016 Board hearing the Veteran credibly testified that his PTSD symptoms included social isolation and difficulty in establishing and maintaining effective work and social relationships, panic attacks, disturbances in your motivation and moods, irritability, and flashbacks.  

The evidence does not support, however, the assignment of a 70 percent evaluation for this time period.  Some of the Veteran's symptoms fall into both the 50 percent and 70 percent criteria.  For example, the private psychiatrist noted the Veteran had difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  However, these findings are not supported by the rest of the record which shows the Veteran's ability to cope with difficult circumstances, particularly in the face of his wife's devastating illness.  Rather he appeared to be adapting to her illness and was committed to her welfare and supportive of her.  

To the degree the Veteran's PTSD makes social interactions complicated, the evidence shows his supportive and extremely positive relationships with his wife and children.  There is also no evidence that his PTSD was a primary cause of his unemployment.  He was able to maintain a period of prolonged employment for over 20 years as a construction and later as a truck driver with no indication of significant decreases in work efficiency.  He has also reported meaningful recreational and leisure pursuits, including regular church attendance.  

Further, VA examiners have specifically found that the Veteran's PTSD symptoms at most, resulted in occupational and social impairment due to mild or transient symptoms consistent with the criteria for no more than a 30 percent rating.  In general, the Veteran functions independently, appropriately, and effectively.  His affect in general has been appropriate to mood and he has required no inpatient psychiatric treatment.  Even by the Veteran's own account, his symptoms were less disabling and in some cases improved through the use of prescription medications.

Furthermore, although there are deficiencies in mood due to depression and anxiety, the Veteran's judgment was not noted to be deficient and his thinking was noted to be normal.  These symptoms do not affect his ability to function independently, rather the evidence shows PTSD does not interfere with the Veteran's activities of daily living and that he is actually able to function fairly well.  Moreover, the lay and medical evidence do not contain indications of obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The Veteran consistently presented with appropriate affect and alert and oriented in all spheres.  There is no evidence that he experienced hallucinations, delusional ideas, or perceptual disturbances.  These findings do not approximate the criteria required for assignment of a 70 percent or higher evaluation.  

GAF scores of record consistently range between 70 and 50 indicating mild to serious symptoms or difficulty in social, occupational or school functioning to serious impairment in those areas.  The Board finds that these GAF scores are commensurate with the newly assigned 50 percent disability rating and characteristic of the moderately severe symptomatology exhibited and observed. 

Accordingly, the Board finds that the Veteran's impairment due to PTSD is most consistent with a 50 percent rating but no higher.

The Board has also considered whether the service-connected PTSD should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  He has reported, among other symptoms, depression, anxiety, nightmares, and social isolation, which are expressly contemplated by the rating criteria.  Furthermore, relevant caselaw and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  This consideration is not warranted here because the Veteran's only service-connected disability is PTSD; thus, there are no combined effects.


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he is unemployable due to his service-connected PTSD. 

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Veteran is service connected for PTSD, now rated as 50 percent disabling.  This is his only service-connected disability.  Since the schedular rating for a single service-connected disability must be at least 60 percent, the Veteran does not meet the minimum percentage rating required for consideration of assignment of TDIU. 38 C.F.R. § 4.16(a).

However he may still warrant entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  However the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of Compensation Services in the first instance.  Id.  Because the Board does not have this authority, the claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter pertaining to his TDIU claim.

2.  Provide the Veteran with a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Forms 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim.

3.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for psychiatric symptoms that are not already in the claims file.  

4.  The AOJ should develop the TDIU claim as necessary, to include the procurement of VA examinations and/or opinions if warranted, in order to determine the impact, if any, of the Veteran's service-connected PTSD on his employability.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of whether any employment has been marginal, rather than substantially gainful.  A specific and thorough determination should be made as to whether referral to the Director of the Compensation Service for extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), if appropriate.  If referral of this matter to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted, a complete and detailed explanation shall be provided.

6.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


